DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/22/2021. 
Claim(s) 1-7, 10 and 11 are currently pending. 
Claim(s) 1-3 have been amended. 
Claim(s) 8 and 9 have been canceled. 
Claim(s) 10 and 11 have been added. 

Response to Arguments
Applicant’s arguments, see Remarks filed 12/22/2021, with respect to the rejection of claims 1-9 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments, see Remarks filed 12/22/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. §103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claim 7.

Allowable Subject Matter
Claims 1-6, 10 and 11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	Claim 1 is allowed for the reasons set forth in Pages 10-11 of the Non-Final Rejection mailed on 09/30/2021.
Regarding claims 2-6, 10 and 11
Claims 2-6, 10 and 11 are allowed based on their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721